Order issued May 29, 2013.




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-13-00421-CV
                            ———————————
        IN RE JULIE NICOLE VIRGIN AND GREG ENOS, Relators



            Original Proceeding on Petition for Writ of Mandamus


                                     ORDER1

      Lance Whitworth, the real party in interest, has requested that we abate the

mandamus to allow for consideration of the challenged rulings by the successor

judge. He indicates that his motion is unopposed and certifies that he conferred

with all of the parties to the case, including the Attorney General and the relators,

Julie Nicole Virgin and Greg Enos.
1
      The underlying case is In re K.V., cause number 07FD2250, pending in the County
      Court at Law No. 3 of Galveston County, Texas, the Hon. Christopher Dupuy
      presiding.
      Based on the foregoing, we abate this mandamus proceeding until May 31,

2013 and order that the relators and the real party in interest provide this Court

with a status report by 5:00 P.M. on that date.

      IT IS SO ORDERED.




                                       Jane Bland
                                       Justice



Panel consists of Justices Keyes, Higley, and Bland.




                                          2